DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Umair Qadeer on 6/14/2022.

	In the Claims:

This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected without traverse.  Accordingly, claim 10 been cancelled.

  (Currently Amended)	A method of performing therapeutic apheresis on a patient that has a heart that generates a pulse, an arterial system, blood within the arterial system having a pulse velocity defined as the velocity of the blood when the pulse is at peak amplitude, and a secondary lymphoid system, the method comprising the steps of:
introducing arterial blood having a first pulse velocity from the patient into an extracorporeal circuit;
performing apheresis on the blood to remove one or more components from the blood; and
returning a portion of the blood from the extracorporeal circuit to the arterial of the patient in pulsatile flow at a second pulse velocity that is different from the first pulse velocity;
wherein combining apheresis and return of a portion of the blood in pulsatile flow causes a migration of immune factors from the secondary lymphoid system to an intravascular space for removal.

(Currently Amended) The method of Claim 2, wherein the second velocity is higher than the first velocity.

(Currently Amended) The method of Claim 3, wherein the second velocity is higher than the first velocity.

(Currently Amended) The method of Claim 5, wherein the second velocity is higher than the first velocity.

(Currently Amended) The method of Claim 6, wherein the second velocity is higher than the first velocity.
Allowable Subject Matter
Claims 1-9 and 17-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Haithcock et al. (Hemodynamic Unloading of the Failing Left Ventricle Using an Arterial-to-Arterial Extracorporeal Flow Circuit), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in Claim 1, which recites features not taught or suggested by the prior art.
Haithcock discloses an arterial to arterial circuit (Fig. 1) and changing blood velocity (Page 161, right below table 2), but does not disclose performing apheresis on the blood or combining apheresis and return of a portion of blood in pulsatile flow to cause migration of immune factors from the secondary lymphoid system to an intravascular space for removal.
While other references such as Hansson et al. (WO 2014/147028 A1) teach an apheresis circuit with pulsatile flow,  it is unclear if incorporating apheresis to the method of Haithcock, particularly in a manner that would cause migration of immune factors as claimed, would be obvious to one of ordinary skill in the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781